Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00756-CV

                          IN THE INTEREST OF A.M.S., et al., Children

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-PA-01328
                              Honorable Renée Yanta, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 28, 2018

DISMISSED FOR LACK OF JURISDICTION

           On September 11, 2018, appellant filed her notice of appeal. The clerk’s record was filed

on September 20, 2018. Although the clerk’s record contains the judge’s notes stating appellant’s

parental rights are terminated, it does not contain a final order terminating appellant’s parental

rights. See In re L.H., No. 04-13-00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio

July 17, 2013, no pet.) (mem. op.) (stating judge’s notes do not constitute final, appealable order).

“[A]n appeal may be prosecuted only from a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge,

400 S.W.2d 893, 895 (Tex. 1966).

           Because no final order of termination has been entered in the underlying case, this court

ordered appellant to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. Appellant did not respond. Because the record does not contain a final order of
                                                                                                       04-18-00756-CV


termination, we must dismiss this appeal. 1 Accordingly, this appeal is dismissed for lack of

jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                             PER CURIAM




1
    This dismissal does not prevent appellant from later pursuing a timely appeal from a final judgment in this case.

                                                           -2-